Citation Nr: 0711907	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for residuals of a left 
shoulder and arm injury.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In March 2005, the veteran presented testimony during a 
regional office hearing.  In July 2006, he gave testimony 
before the undersigned at the RO, but a transcript of that 
hearing could not be prepared.  In March 2007, the veteran 
testified before the undersigned Acting Veterans Law Judge 
during a video conference hearing and a copy of that 
transcript is of record.

The issue of entitlement to service connection for post-
traumatic stress disorder, the residuals of a left shoulder 
and arm injury, and for hepatitis C are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss that began during his period 
of service.

3.  Hepatitis C was incurred as a consequence of active 
service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2006).

2.  Hepatitis C was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that hearing loss began during his 
period of active service as a result of acoustic trauma.  The 
veteran credibly testified that he began noticing a decrease 
in his hearing when performing duties as an aircraft 
maintenance specialist.  He has not had post-service noise 
exposure that can compare to that during service.

The veteran also contends that he developed hepatitis C as a 
result of experiences during service in the Republic of 
Vietnam.  He credibly testified that he had no idea how he 
contracted hepatitis C, but spoke about risk factors such as 
handling wounded.  The veteran has a history of drug use 
during service, but there is no evidence of intravenous drug 
use or transfusions at any time in his life.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

Hearing Loss

Service medical records demonstrate fluctuations in the 
veteran's hearing acuity throughout his period of service.  
Prior to his enlistment, in December 1968, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
-10
-10
5
5
LEFT
----
-5
0
10
45

Upon audiologic evaluation in May 1969, puretone thresholds, 
in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
5
10
20
15
LEFT
----
10
10
15
50


Upon separation, in November 1971, puretone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
10
10
20
25
LEFT
----
10
10
20
40

Upon audiologic evaluation in December 2003, puretone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
15
45
70
LEFT
----
15
15
70
75

Average puretone thresholds were 36 in the right ear and 44 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and of 78 
percent in the left ear.  The veteran was diagnosed as having 
moderate to severe high frequency sensorineural hearing loss.  
The examiner opined that since the veteran's hearing remained 
stable between induction and separation, it was not likely 
that the veteran's current hearing loss was precipitated by 
military noise exposure.  The examiner, however, did not 
address the fact that the veteran's hearing acuity decreased 
as compared to the audiologic testing dated prior to his 
period of service.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Upon review of the medical evidence in conjunction with the 
veteran's credible testimony that not only his tinnitus, but 
his hearing loss began during active service, the Board finds 
that service connection is warranted for bilateral hearing 
loss.  Although the veteran was inducted into service with 
some hearing deficiencies at the higher frequencies, service 
medical records demonstrate fluctuations and worsening of the 
veteran's hearing acuity.  Additionally, the veteran's 
military specialty as an aircraft mechanic subjected him to 
jet engine, aircraft, and helicopter noise on a regular 
basis.  The veteran has testified that although he was 
provided ear protection, he did not always wear it.  
Moreover, there is no evidence of any significant noise 
exposure subsequent to service.  Rather, the veteran's post-
service employment in construction was as a carpenter's 
assistant.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  As such, the evidence is deemed to be 
at least in relative equipoise as to whether the veteran's 
hearing loss was incurred in service.  Thus, service 
connection for hearing loss is granted.

Hepatitis C

Service medical records do not include any evidence of 
hepatitis C and the veteran was not diagnosed as having the 
disability for many years following his discharge from 
service.  He has a history of alcohol and drug abuse, but 
there is no evidence of intravenous drug use or transfusions.

In April 2005, the veteran underwent VA examination and 
related having been jaundice during service in 1970 and being 
quarantined.  He stated that he was exposed to blood spatters 
in Vietnam and used intranasal heroin during and after 
service.  The examiner reviewed all of the veteran's records 
and determined that he had hepatitis C.  The examiner then 
opined that it was medically impossible to determine which 
risk factor may have caused the veteran's hepatitis C, but 
that it was at least as likely as not that one, some or all 
of the veteran's in-service risk factors contributed to the 
disease.

Given the evidence as outlined above, the Board finds that 
there is no medical evidence to refute the opinion that the 
veteran's activities during service may have caused him to 
develop hepatitis C.  Although there is no real corroboration 
of his recollection of the risk factors, they are consistent 
with his service in Vietnam.  As such, when resolving all 
reasonable doubt in favor of the veteran, service connection 
for hepatitis C is granted.


ORDER

Service connection for bilateral hearing loss is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for hepatitis C is granted subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

A review of the record reveals that additional evidentiary 
development is required regarding the issues of entitlement 
to service connection for post-traumatic stress disorder, a 
left shoulder and arm disability, and for hepatitis C.  The 
record reflect that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), but 
the RO has not yet attempted to obtain those records.  VA has 
an obligation to obtain those records if it appears, like 
here, that they may be relevant to the issues presented.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Tetro v. 
Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists). 

With respect to the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder, the record 
reflects that he served eleven months in the Republic of 
Vietnam as an aircraft maintenance specialist and received 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Republic of Vietnam Campaign medal.  The 
veteran did not receive any medals or commendation 
specifically for combat services.  During the veteran's 
testimony before the Board, however, he specifically 
testified that he participated in combat in that he was 
present many times when his unit was under attack while 
stationed in Da Nang and in Bien Hoa.  He also testified that 
he served as a door gunner.  

VA has a duty to determine if the veteran served in a unit 
that was under fire while he was in Vietnam.  Records 
regarding unit history may be used as independent 
corroboration of the veteran's alleged in-service stressors 
of being under fire.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Accordingly, the Board finds that an effort to determine if 
the veteran's unit experienced combat situations must be 
made.  If his in-service combat activity can be corroborated, 
a medical examination should be scheduled pursuant to 
38 C.F.R. § 3.159(c)(4).

With respect to veteran's claim of entitlement to service 
connection for a left arm and shoulder disorder, the veteran 
testified that he received treatment from the Omaha VA 
Medical Center (VAMC) within two years from his discharge 
from service.  The earliest evidence of record is from 
October 1999.  As such, an attempt should be made to obtain 
the entirety of the veteran's VA treatment records.  If the 
earlier records can be obtained, a medical examination may 
need to be scheduled to determine if current disability is a 
continuation of an in-service injury.





Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a copy of any 
decision regarding the veteran's claim for 
disability benefits, as well as any medical 
records in its possession.  

2.  Contact the veteran and request that 
he set forth a three month period in which 
he served in Vietnam when his unit was 
under fire and he feared for his life.  If 
the veteran cannot identify such a time 
period to pursue development with the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), clearly set out the 
reasons why his information was 
insufficient and advise the veteran that 
absent specific information no additional 
development can be performed.

Upon receipt of a specific timeframe from 
the veteran regarding combat activity, 
contact the JSRRC and make all efforts to 
determine if the veteran's unit came under 
enemy fire. Associate the JSRRC's report 
with the veteran's claims folder. 

3.  If, and only if, the veteran's in-
service stressors are corroborated and/or 
his unit is shown to have participated in 
combat or combat situations as 
contemplated in Pentecost v. Principi, 16 
Vet. App. 124 (2002), schedule the veteran 
for a psychiatric examination to determine 
the nature and severity of all diagnosed 
psychiatric disabilities.  The examiner 
must be provided with pertinent medical 
records and a list of all corroborated in-
service stressors.  The examiner should 
render all appropriate diagnoses and 
specifically comment on (1) the veteran's 
history of substance abuse, (2) in-service 
complaints of nervous trouble, depression, 
and excessive worry, and (3) the December 
2003 VA psychiatric examination report.  
The examiner should then state whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that any diagnosed psychiatric disability 
is due to a corroborated in-service 
stressor.  All opinions must be supported 
by complete rationale.

4.  Obtain copies of all of the veteran's 
treatment records from the VAMC in Omaha 
and Grand Rapids.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

5.  If, and only if, evidence is obtained 
showing and left shoulder and disability 
shortly after discharge from service, 
schedule the veteran for a physical 
examination to determine the nature and 
etiology of any current left upper 
extremity disability.  Provide the examiner 
with pertinent medical evidence and request 
that all appropriate diagnoses be made with 
respect to the left arm and shoulder.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that any diagnosed disability had its 
origin during service.  All opinions 
expressed must be supported by complete 
rationale. 

6.  Upon completion of all requested 
development, review the veteran's claims 
based on the new evidence.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claim for benefits since the issuance of 
the most recent Supplemental Statement of 
the Case (SSOC) in May 2005.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


